DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 01 June 2021, have been entered in full.  Claims 1-117, 130-133, 136, 137, 144-147 are canceled. Claims 118 and 119 are amended. Claims 118-129, 134, 135, 138-143 are under examination.
Information Disclosure Statement
The information disclosure statement(s) (IDS) (filed 01 June 2021) was received and complies with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 118-129, 134, 135, 138-143 remain rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 2015/0276766) in view of Juneja et al. (Journal of clinical pathology, Vol. 36, No. 5, pp. 566-9; May 1983).
The basis for this rejection is set forth at pages 3-8 of the previous Office Action (08 February 2021).
Applicant argues that the Federal Circuit has stated: Singling out a particular subset of patients for treatment (for example, patients with a particular gene) may reflect 
Applicant states that the present application demonstrates that subjects in which at least 15% of erythroblasts are ring sideroblasts benefit unexpectedly more from the claimed treatment. Applicant directs the Examiner’s attention to Example 3, Table 7; Example 6, Table 13; Example 8, paragraph [00399]. Applicant states that the examples demonstrate the association between the treatment efficacy and the presence of ring sideroblasts (at least 15% of erythroblasts being ring sideroblasts). Applicant argues that Example 3 shows that IWG response was achieved in 54% of subjects with at least 15% of erythroblasts being ring sideroblasts as compared to 0% of subjects with lower than 15% of erythroblasts being ring sideroblasts (Example 3, Table 7). Applicant argues that Example 6 shows that IWG HI-E was achieved in 63% of subjects with at least 15% of erythroblasts being ring sideroblasts as compared to 0% of subjects with lower than 15% of erythroblasts being ring sideroblasts (Example 6, Table 13). Applicant argues that Example 8 shows that IWG HI-E was achieved in 54% of subjects with at least 15% of erythroblasts being ring sideroblasts as compared to 0% of subjects with lower than 15% of erythroblasts being ring sideroblasts (Example 8, paragraph [00399]). 
Applicant argues that Juneja describes that ring sideroblasts were found in specific types of MDS. Applicant argues that Juneja does not teach or suggest the association between the treatment efficacy of an ActRII signaling inhibitor and the presence of ring 
Applicant argues that Sung does not state that patients in which at least 15% of erythroblasts are ring sideroblasts should be treated.
Lastly, Applicant states that they have amended claims 118 and 119 to recite a specific ActRII signaling inhibitor as a polypeptide comprising: “(i) a fragment of the extracellular domain of ActRIIB, wherein the fragment consists of the amino acid sequence of SEQ ID NO:23; (ii) a linker; and (iii) an Fc of an IgG”, which are commensurate in scope with the unexpected treatment efficacy as described above.
Applicant’s arguments have been fully considered but are not found persuasive for the following reasons:
1.  Applicant’s citation of Prometheus Labs, Inc. v. Roxane Labs, Inc., 805 F.3d 1092, 1098 (Fed. Cir. 2015) is not found persuasive because the instant claims are not singling out a particular subset of patients for treatment (for example, patients with a particular gene). 
Myelodysplastic syndrome is a genus comprising a group of disorders caused by a disruption of the production of blood cells. The instant claims are drawn to treating myelodysplastic syndrome, wherein at least 15% of erythroblast in the subjects are ring sideroblasts.
 2.  Applicant’s arguments that claims 118 and 119 are amended to be commensurate in scope with the unexpected treatment efficacy, are not found persuasive. The Example passages cited by Applicant clearly teach a particular  and have a transfusion burden and have a SF3B1 mutation. 
3. Sung et al. teach administering an ActRII signaling inhibitor to treat myelodysplastic syndrome. Sung et al. teach an ActRII signaling inhibitor that is 100% identical to instant SEQ ID NO:7. 
Juneja et al. teach a disorder species of myelodysplastic syndrome (i.e. acquired idiopathic sideroblastic anemia).  Juneja et al. teach that the cases of acquired idiopathic sideroblastic anemia have at least 20% ringed sideroblasts. 
Because the instant claims are drawn to a genus, it encompasses all species of disorders that exhibit different percentage of ring sideroblasts (i.e. at least 15%, at least 20%, at 30%, etc. of ring sideroblasts). Acquired idiopathic sideroblastic anemia is a myelodysplastic syndrome. Thus it would not be unexpected that subjects, in which at least 15% of erythroblasts are ring sideroblasts, benefit more using the claimed treatment. 


			Conclusion
		No claims are allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


	/ELIZABETH C. KEMMERER/                                                                            Primary Examiner, Art Unit 1646                                                                                                                            

/RMD/
08 June 2021